IN THE SUPREME COURT OF TEXAS

                                 No. 10-0228

                            IN RE  NICHOLAS XENOS

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for temporary relief, filed April 1,  2010,  is
granted in part in Cause No. C-1-CV-09-002816, styled  Mursch  Partners,  LP
v. Nicholas Xenos, in the County Court  at  Law  No.  1  of  Travis  County,
Texas.  The trial court's (1) April 6, 2010 hearing, (2) July 1, 2009  order
imposing sanctions and (3) February 22, 2010 supplemental  order  to  appear
and show cause are stayed pending further order of this Court.
      2.    The real  parties  in  interest  are  requested  to  respond  to
relator's petition for writ of mandamus on or before April 15, 2010.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.



            Done at the City of Austin, this April 5, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Jessica Hamby, Deputy Clerk